Opinion issued June 24,
2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00495-CV
———————————
In re HRD CORPORATION, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          The matter underlying this original
proceeding is currently set for arbitration on June 28, 2010.  Relator requests that we issue a writ of
mandamus directing the three arbitrators and the trial court judge to “postpone
the arbitration hearing until a time beyond the weeks designated in the
Vacation Letter filed by [relator’s counsel].”[1]  
          We deny
relator’s petition for writ of mandamus. 
We also deny relator’s request for emergency temporary relief.  
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and
Higley.




[1]           Respondent are The Honorable Reece
Rondon of the 234th District Court of Harris County; David M. Ostfeld,
arbitrator; Roger B. Greenberg, arbitrator; and William E. Matthews, arbitrator.  The underlying suit is American Arbitration Assoc., Inc., David M. Ostfeld, Robert B.
Greenberg, William E. Matthews, and Ebrahim Bagherzadeh., No. 2010–33558 (234th
Dist. Ct., Harris County, Tex.).